     Case 3:18-cv-01233-C Document 13 Filed 11/14/18            Page 1 of 2 PageID 83


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

Zachariah Manning,                          §
                                            §
                                            §
             Plaintiff,                     §
                                            §
v.                                          §              Case No. 3:18-cv-01233-C
                                            §
                                            §
Ocwen Loan Servicing, LLC                   §
                                            §
                                            §
             Defendant.                     §
                                            §
                                            §

                           NOTICE OF SETTLEMENT
       NOTICE IS HEREBY GIVEN that this case has been settled in its entirety.

The Plaintiff anticipates filing a Request for Dismissal of this action in its entirety

with prejudice within 45 days. Plaintiff requests that all pending dates and filing

requirements be vacated and that the Court set a deadline on or after December 31,

2018 for filing a Request for Dismissal.


                                                   Respectfully submitted,
Date: November 14, 2018
                                            By:/s/Anthony P. Chester
                                              Anthony P. Chester, Esq.
                                              State Bar No. 24092253
                                              HYDE & SWIGART
                                              1910 Pacific Ave, Suite 14155
                                              Dallas, TX 75201
                                              Telephone: (214) 880-6362
                                              Facsimile: (800) 635-6425
                                              ramona@westcoastlitigation.com

                                                   Attorney forPlaintiff 

                                        1! of 2!
   Case 3:18-cv-01233-C Document 13 Filed 11/14/18          Page 2 of 2 PageID 84


                          CERTIFICATE OF SERVICE

       On November 14, 2018, I electronically submitted the foregoing
document with the clerk of court for the U.S. District Court, Northern
District of Texas, using the electronic case filing system of the court. I
hereby certify that all parties were served via electronic case filing, email, or
by another manner authorized by Federal Rule of Civil Procedure 5(b)(2) or
the local rules.



                                          By: /s/Anthony P. Chester
                                              Anthony P. Chester, Esq.




                                        2! of 2!
